Citation Nr: 1753843	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  11-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for residuals of a nose injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2014, the Veteran withdrew his request to testify at a hearing before a Veterans Law Judge.  

In December 2014 and March 2017, the Board remanded the claims on appeal to the agency of original jurisdiction for additional development and adjudication.


FINDING OF FACT

On April 20, 2017 and in subsequent correspondence received prior to the promulgation of a decision on the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for a sinus disability and residuals of a nose injury.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for entitlement to service connection for a sinus disability and residuals of a nose injury have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn by an appellant or by his authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. 

In the present case, the Veteran disagreed with the denial of service connection for a sinus disability and residuals of a nose injury.  In correspondence received on April 20, 2017, however, he expressed his frustration with the claims process and his desire to "let go and drop out" and be "done" with his pending VA appeals.  He reiterated his intention to "give up [his] fight" and be "done" with his VA appeals in correspondence received on April 24, 2017 and May 15, 2017.  The Board finds that the Veteran's statements are explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding the issues entitlement to service connection for a sinus disability and residuals of a nose injury.  38 C.F.R. § 20.204.  Thus, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for a sinus disability is dismissed.

The appeal as to the claim of entitlement to service connection for residuals of a nose injury is dismissed.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


